
	

115 S2993 IS: To amend the Farm Security and Rural Investment Act of 2002 to include energy storage as renewable energy under the Rural Energy for America Program.
U.S. Senate
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2993
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2018
			Mr. Bennet (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of 2002 to include energy storage as renewable
			 energy under the Rural Energy for America Program.
	
	
 1.Inclusion of energy storage as renewable energy under Rural Energy for America ProgramSection 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) is amended— (1)by redesignating subsections (a) through (g) as subsections (b) through (h), respectively;
 (2)by inserting before subsection (b) (as so redesignated) the following:  (a)DefinitionsIn this section:
 (1)Renewable energyThe term renewable energy includes energy storage, including electrochemical, thermal, and mechanical storage, for example, provided by battery storage, a grid-enabled water heater, or pumped hydroelectric storage.
 (2)Renewable energy systemThe term renewable energy system includes an energy storage component.; (3)in subsection (f) (as so redesignated), by striking (g) each place it appears and inserting (h); and
 (4)in paragraph (2) of subsection (h) (as so redesignated)— (A)in subparagraph (A), by striking (b) and inserting (c); and
 (B)in subparagraph (B)— (i)by striking (b) and inserting (c); and
 (ii)by striking (c) and inserting (d).  